DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A downlight apparatus, comprising: a light source; a driver box for storing a driver, wherein the driver is connected to an external power source to generate a driving current to the light source, wherein the driver box has a wall with an installation escape; a light housing with a light holder and a rim, wherein the light source is stored in the light holder, wherein the rim defines a light opening for a light of the light source to escape; and a stop unit fixed to the installation escape, wherein the stop unit has a switch holder and a wire holder, wherein a manual switch is placed in the switch holder and an enlarged wire head of a power wire is placed in the wire holder, wherein an operation part of the manual switch is exposed outside the driver box, wherein the manual switch is connected to the driver for adjusting a setting of the driver. 
In particular the prior art cited of record does anticipate individually or teach in combination of a stop unit fixed to the installation escape, wherein the stop unit has a switch holder and a wire holder, wherein a manual switch is placed in the switch holder and an enlarged wire head of a power wire is placed in the wire holder, wherein an operation part of the manual switch is exposed outside the driver box, wherein the manual switch is connected to the driver for adjusting a setting of the driver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875